Citation Nr: 1119513	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  00-03 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee disabilities.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial compensable evaluation for residuals of torn medial meniscus, left knee.

5.  Entitlement to an initial evaluation in excess of 10 percent for mild degenerative joint disease, left knee.


REPRESENTATION

Appellant represented by:	Attorney Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1949 to November 1952.

This matter comes before the Board of Veterans' Appeals (Board) from November 1999 and August 2010 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  In September 2003, the Veteran appeared at a videoconference hearing at the above RO, with the undersigned Veterans Law Judge sitting in Washington, DC, in which he offered testimony regarding his knees.  A transcript is of record.  The Veteran has not indicated that he wishes to have a hearing regarding his hearing loss and tinnitus.

In March 2004 the claims for service connection for a right knee disorder and increased evaluations for the left knee disorders were before the Board, and they were remanded for additional development and readjudication.  In March 2006, the Board issued a decision denying the claims.  The Veteran appealed the March 2006 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2008, the Court issued a Memorandum Decision which vacated the March 2006 Board decision and returned the case to the Board.  In January 2009 and November 2010, the Board remanded the claims for additional development.  The requested development has been completed, and the claims are properly before the Board for appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 20.900(c) (2010).

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The competent and probative evidence of record preponderates against a finding that the Veteran's right knee disorder is due to any incident or event in active service, or can be presumed to have been incurred in service, to include as secondary to service-connected left knee disabilities, on either a causation or aggravation basis.

2.  The Veteran's torn meniscus of the left knee is characterized by persistent medial joint pain, periodic catching and clicking, and excess fatigability.

3.  The Veteran's mild degenerative joint disease of the left knee is characterized by flexion to 90 degrees and extension to 0 degrees.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred in or aggravated by service, and a right knee disorder is not due to, the result of, or aggravated by the Veteran's torn meniscus and degenerative joint disease of the left knee.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  Giving the benefit of the doubt to the Veteran, the criteria for an evaluation of 10 percent, and no greater, for a torn meniscus of the left knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5257 (2010).

3.  The criteria for an evaluation in excess of 10 percent for mild degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321(b), 4.71a, DC 5010 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his attorney of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In March 2003, March 2004, and February 2009, VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the November 1999 and November 2001 rating decisions, January 2000 and February 2003 SOCs, and August 2003, October 2004, July 2005, May 2010, August 2010 and February 2011 SSOCs explained the basis for the RO's action, and the SOCs and SSOCs provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his attorney has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the February 2009 letter which VA sent to the Veteran.

The Board finds that the VA examinations that the Veteran had for his knees were sufficient because the examiners supported their conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background and Analysis

A.  Service Connection for a Right Knee Disorder

The Veteran is seeking service connection for a right knee disorder, to include as secondary to the service-connected left knee disorder.

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within a presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

Generally, in order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection based on continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation which governs claims for secondary service connection, was amended during the pendency of this claim and appeal.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In addressing the imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C. § 501 as the supporting authority, and not Allen.  See 71 Fed. Reg. at 52,744-45.  The present case predates the regulatory change.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

The Veteran's service treatment records do not show any complaints, diagnoses, or treatment related to the right knee.  In March 1952 the Veteran reported that he injured his left knee three weeks before while playing basketball, and he was diagnosed with a torn left medial meniscus.  There were no complaints related to the right knee.  

Private treatment notes from March 1965 indicate that the Veteran complained of a two-month history of pain in the right knee associated with swelling.  Going up and down stairs worsened the swelling.  In March 1965 he underwent a right knee medial meniscectomy due to torn medial cartilage.

June 1998 VA treatment notes indicate that the Veteran had a one to two month history of a locking sensation in the right knee.  The Veteran wrote in his May 1999 claim related to the left knee that he had right knee surgery in 1956.

The Veteran reported at October 1999 VA treatment that he had noticed increased discomfort in his right knee while hunting during the previous weekend.  He reported that he injured his knees and ankles when he fell off of a roof while in the military.  X-rays of the right knee showed narrowing of the medial aspect of the joint with some degenerative joint disease.  The treating physician, K.M.D., opined that the Veteran was probably having difficulties with the right knee as a result of the initial injury to the left knee.

At November 1999 VA treatment the Veteran reported that he wore a brace on the right knee.  January 2000 VA treatment records indicate that the degenerative joint disease in the right knee was getting worse.  At May 2000 VA treatment he complained of bilateral knee pain.  July 2000 VA treatment notes indicate that knee pain, which was worse on the right, had impaired the Veteran's ambulation.  At October 2000 VA treatment the Veteran complained of right knee pain.  It was noted that X-rays from a year before showed degenerative joint disease.  November 2000 VA treatment notes indicate that the Veteran had bilateral knee pain that was worse on the right.  The pain was primarily medial and was present with weight bearing.  Cortisone shots had provided minimal benefit.  The Veteran had a slight limp, and he favored the right side.  Range of motion on the right side was 0 to 120 degrees, and there was no effusion.  X-ray images were taken, and the Veteran was diagnosed with degenerative arthritis of the right knee.  It was noted that the Veteran had had a meniscectomy in 1956.  At a July 1999 VA examination it was noted that the Veteran had surgery in 1962 to remove the cartilage in the right knee.  He was wearing a neoprene sleeve on the right knee.

The Veteran had a VA examination in April 2001 at which he reported that he complained of right knee pain in 1952 after the basketball injury in which he also injured his left knee.  His right knee would catch and he would then feel like he was going to fall, although he did not actually fall.  The knee had stiffness "all of the time" and there was mild swelling two to three times per week.  He denied right knee locking, and he had right knee wobbling.  The Veteran could walk without stopping for 200 yards, and he rated the pain as an 8 out of 10 at its worst and as a 5 at the examination.  The pain occurred on a daily basis, and he was in pain 75 percent of the time.  He had been told that he would benefit from a right knee replacement in the future.  Ibuprofen provided relief but upset his stomach and he could not do any work on his knee because of pain.  

On examination the Veteran was limping slightly and was guarding the right knee.  There was no visible swelling, discoloration or deformity.  There was mild palpable crepitus of the medial joint line.  Lachman's and drawer tests were negative.  There was pain on the right medial joint line with varus stress and pain on the lateral joint line with valgus stress.  No collateral ligament laxity was detectable, and there was no Baker's cyst.  A McMurray's Test could not be performed due to guarding.  Range of motion was 90 degrees flexion and extension to 5 degrees.  He was diagnosed with osteoarthritis, and no nexus opinion was provided.

November 2001 VA treatment records indicate that the Veteran had worsening pain in his knees after spending a lot of time standing as of late.  The pain was rated 10 out of 10 in the right knee.

Dr. D wrote in a November 2000 statement that the Veteran had traumatic arthritis affecting both knees.  She opined that the arthritis in the right knee had been aggravated by favoring it.

P.P.W., M.D., reviewed the Veteran's records and wrote in a December 2001 statement that there was no documentation of a right knee injury when the Veteran was injured during active service in 1952.  The Veteran had undergone surgery in 1965 after two months of knee pain.  Dr. W wrote that degenerative changes were noted in the right knee in a January 1991 X-ray report.  The Veteran had 12 complaints at that time, which included right knee, but not left knee, pain.  Dr. W opined that the Veteran's claim of injuring the right knee in service was not consistent with having surgery 13 years later.  Had the Veteran's right knee been significantly injured in 1952, Dr. W felt that he would have had surgery sooner.  Dr. W felt that the technique used in the 1965 surgery led to the progressive degenerative changes (arthritis), and that this would have happened regardless of the left knee status.  In addition, Dr. W felt that the right knee problems pre-dated the current left knee problems because they appeared earlier in the treatment records.  In a December 2001 statement, the Veteran noted that Dr. W did not personally examine him and he disputed the speculative nature of the opinion.  

March 2002 VA treatment notes indicate that the Veteran's major complaints included arthritic discomfort of the knees.  Symptoms were worsening, which was noted to be expected with age.  At a VA examination for the left knee in April 2003 the Veteran stated that he hurt his right knee at the same time that he hurt his left knee during service, but that the right knee was worse.

The Veteran testified at the September 2003 hearing that when he hurt himself playing basketball in 1952 both knees hit the concrete.  He said that when he reported the right knee pain he was told to come back if it got worse.  The Veteran reported that a doctor in Pennsylvania later told him that the loose cartilage in the left knee occurred from a blow that the Veteran incurred a long time before.

At an April 2004 VA examination the Veteran said that he hurt his right knee playing basketball during active service in 1952.  He then experienced swelling and had a "scratch" on his knee.  The Veteran reported being diagnosed with torn cartilage around 1958.  The examiner noted that records he reviewed indicated that the diagnosis was at a private facility in 1965 and that the Veteran reported a two month history of pain at that time.  The Veteran reported that at the present time he was never pain free and that the average pain was a 6 out of 10, and the pain with flare-ups was 8-9 out of 10.  Flare-ups occurred with walking or standing for more than an hour or with excessive use of stairs.  He was also limited in his ability to run or squat in his right knee.  He did not use a brace for the right knee, and there was no locking, popping, or giving way.  The examiner diagnosed probable osteoarthritis with medial compartment joint space narrowing as a residual of the 1965 medial meniscectomy.  It was noted that the Veteran did not complain of right knee pain at the time of the 1952 injury to the left knee and that that treatment was three weeks after the injury.  The examiner felt it was unlikely "in the extreme" that the Veteran would have had no complaints about a medial meniscus tear for three weeks and would then tolerate it for 13 more years before having definitive treatment.  Furthermore, the 1965 treatment notes indicate that the Veteran had had right knee pain for 2 months.

At October 2007 VA treatment the Veteran complained of right knee pain that he rated as a 7 out of 10 in severity.  At August 2008 VA treatment he complained of bilateral knee pain that he rated as a 9 out of 10 with edema.  He said that he could not do much walking.  The pain had been triggered by climbing a ladder.  At orthopedic treatment the following day the Veteran reported that his right knee was worse than the left, and range of motion of the right knee was 0 to 120 degrees. He was noted to have degenerative arthritis.  He was referred to physical therapy, and approximately three weeks later the right knee was still painful.  The Veteran received a steroid shot and was to continue with physical therapy.  Physical therapy notes indicated that it helped some but that the pain was continuing.  In January 2009 the Veteran underwent a total right knee replacement.

The Veteran underwent a VA examination in March 2010.  The examiner noted that he had injured his knees playing basketball in 1952.  The pain was located medially and both knees had swelling and continued to be painful.  The examiner wrote that the Veteran had a medial meniscectomy approximately six years after the injury.  He was doing better after the total knee replacement.  On examination the right knee was not tender.  The Veteran was diagnosed with degenerative arthritis of the right knee, status post total knee replacement.  The examiner wrote that a known consequence of a medial meniscectomy, particularly at a young age, is the development of degenerative arthritis.  He opined that the Veteran's medial meniscectomy resulted in degenerative arthritis, resulting in the need for a knee replacement.  The knee disorder was unlikely to have been caused or aggravated by the left knee disorder.  Rather, it was caused by the 1952 injury.  

The examiner wrote in a May 2010 examination report addendum that his statement that the right knee was injured in 1952 at the same time as the left knee was based entirely on the history provided by the Veteran, and that there was no supporting evidence for that statement.  In addition, he wrote that there was no published literature he could find indicating that an injury to the right knee could be caused by a prior injury to the left knee.  He felt that the connection of the two was speculation.  The examiner was to compare Dr. D's November 2000 opinion with Dr. W's December 2001 opinion.  However, he incorrectly reviewed November 2000 treatment notes.  In a December 2010 examination report addendum, the examiner compared Dr. D's November 2000 opinion and Dr. W's December 2001 opinion.  The examiner opined that the Veteran's right knee problems were not a result of the service-connected left knee disorder.  The rationale was that there was no evidence in the medical literature that favoring a lower extremity causes problems with the opposite lower extremity.  There was medical literature that supported the development of degenerative arthritis of the knee after a meniscectomy.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to report symptoms related to his right knee such as pain because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau, 492 F.3d at 1377, n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

Here, the Board finds the Veteran's reported history of his current right knee symptomatology beginning with the 1952 basketball injury from active service to not be credible.  The contemporaneous treatment notes only mention him complaining about the left knee.  It is also noted that his reports about when he underwent surgery for his right knee have been inconsistent with his treatment notes.  In May 1999 he wrote that it was in 1956, and November 2000 treatment notes indicate the same, presumably from the Veteran's own report.  At the April 2004 VA examination he reported being diagnosed with torn cartilage around 1958.  The treatment notes that have been associated with the claims file indicate that the Veteran underwent a right medial meniscectomy in March 1965 at a private facility.  He has never contended that he had more than one surgical procedure on the right knee prior to his total knee replacement.  The Board concludes that any statements by the Veteran or medical personnel that he had right knee surgery prior to 1965 are erroneous because they are contradicted by the treatment notes from 1965.

The April 2004 VA examiner opined that it was "unlikely in the extreme" that the Veteran would have had no complaints about a right medial meniscus tear for three weeks after he was injured playing basketball in 1952 and that he would then wait 13 more years before having definitive treatment.  Dr. W also opined that the Veteran's reports of injuring the right knee in service were not consistent with having surgery 13 years later.  Given that the Veteran's reports about his right knee symptoms have been inconsistent with his own treatment records, and the April 2004 VA examiner's and Dr. W's opinions, the Board finds that the Veteran's reports of having right knee symptomatology since the 1952 basketball injury are not credible.

In the present case, there are conflicting opinions regarding the etiology of the Veteran's right knee disorder.  Where the record contains both positive and negative evidence including addressing whether the veteran's claimed condition is related to military service, it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that we must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

Dr. D opined in October 1999 treatment notes that the Veteran was probably having difficulty with the right knee as a result of the initial injury to the left knee.  She wrote in a November 2000 statement that the Veteran had traumatic arthritis in both knees and that the arthritis in the right knee had been aggravated by favoring it.  Dr. W wrote in December 2001 that he felt that the right knee problems pre-dated the current left knee problems because treatment related to the right knee appeared earlier in the record.  As discussed above, the April 2004 VA examiner did not feel that the Veteran's right knee disorder was a direct result of the 1952 in-service injury.

The March 2010 VA examiner initially opined that the right knee disorder was caused by the 1952 injury and was unlikely to have been caused by or aggravated by the left knee disorder.  In a May 2010 statement the examiner wrote that his opinion had been based entirely on the reports of the Veteran, which included right knee surgery around 1958.  He continued that there was no supporting evidence for the statement.  The Board notes that the Veteran had incorrectly reported his 1965 surgery as having occurred in around 1958 and that his reports of injuring his right knee in 1952 are not credible, and therefore the March 2010 opinion is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (opinion based upon inaccurate factual premise has no probative value).  The examiner also wrote in May 2010 that there was no published literature that indicating that in injury to the right knee could be caused by a prior injury to the left knee.  In December 2010 the same examiner wrote after reviewing Dr. D's November 2000 opinion and Dr. W's December 2001 opinion that the Veteran's right knee problems were not a result of the service-connected left knee disorder.  The rationale was that there was medical literature supporting the development of degenerative arthritis of the knee after a meniscectomy but no literature that favoring a lower extremity causes problems with the opposite lower extremity.

In reviewing the record, the Board notes that there are no probative medical opinions of record that the Veteran's right knee disorder was caused directly by the 1952 injury, and that in May 2010 a VA examiner opined that this was not the case.  Dr. D's opinion is the only one of record indicating that the Veteran's right knee disorder was caused by the service-connected left knee disorder.  The Board finds the opinions of Dr. W and the 2010 VA examiner that this was not the case to be of greater probative value because they provided more complete rationales.  The Court has stated that "most of the probative value of a medical opinion comes from its reasoning", and that the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez, 22 Vet. App. at 304.  

We recognize the sincerity of the arguments advanced by the Veteran that his right knee disorder, to include as secondary to the service-connected left knee disabilities, is service connected.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, a knee disorder requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  

Because the evidence preponderates against the claim of service connection for a  right knee disorder, to include as secondary to the service-connected left knee disabilities, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Increased Evaluations for a Torn Medial Meniscus and
Mild Degenerative Joint Disease of the Left Knee

The Veteran is seeking an initial evaluation in excess of 10 percent under Diagnostic Code 5010, for arthritis due to trauma, and an initial compensable evaluation under DC 5257, other impairment of the knee. 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under DC 5257.  VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under DC 5003 and instability of a knee under DC 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

DC 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

The Veteran had a VA examination in June 1999.  He complained of pain when walking on irregular surfaces.  He denied instability, and he took Motrin for pain.  There was swelling after walking for a mile, and it tended to last 2 - 3 days.  He did not use a cane, crutch or brace.  The Veteran had a normal gait, and there was a full range of motion.  Testing did not show any instability.  The examiner felt that the left knee pain was consistent with mild degenerative joint disease.

May 2000 VA treatment records indicate that the Veteran's left knee was causing him discomfort.  At November 2000 VA treatment the Veteran complained of bilateral knee pain.  Range of motion of the left knee was 0 to 120 degrees, and there was no effusion.

At a July 2000 VA examination the Veteran complained of chronic left knee pain and the knee giving out on occasion.  The pain was especially notable in the morning, and the knee would swell on occasion, particularly if the Veteran overdid his activities.  The knee limited his ability to use stairs, walk on uneven ground, or stand for any period of time.  June 1999 X-rays of the left knee were consistent with osteoarthritis.  The examiner felt that the posttraumatic arthritis of the left knee would be progressively debilitating.  

November 2001 VA treatment records indicate that the Veteran had worsening pain in his knees after spending a lot of time standing.  The pain was rated as 5 out of 10 in the left knee.  At March 2002 VA treatment the Veteran's major complaints included arthritic discomfort of the knees.  Symptoms were worsening, which was noted to be expected with age.  Dr. D noted at May 2002 treatment that the Veteran's joint discomfort was getting worse.

The Veteran underwent another VA examination in April 2003.  Walking on irregular surfaces or steps caused his knee and heel to hurt.  The effect on his occupation and daily activities were due to the interference with walking.  On examination there was not any redness of locking in the knee but there was some instability or giving way.  The knee was stable to stress testing, and range of motion was flexion to 140 degrees and extension to 0 degrees.  There was mild medial joint line tenderness to palpation, gait was normal, and there was bilateral wasting of the quadriceps muscles.  He was wearing an ankle-fixation orthotic on the left side. 

At the September 2003 hearing the Veteran testified that the left knee had pain, especially when going down steps in the morning.  Walking on irregular ground and bending also caused pain.  He was limited in the medication he could take due to stomach problems.

At an April 2004 VA examination the Veteran indicated that he had problems with his left knee if he stood or walked for more than an hour.  He had difficulty negotiating stairs, was unable to run or squat, and was never pain free.  The background pain was rated as 6 out of 10 and flare-ups increased the pain to 9 out of 10.  The Veteran reported being able to walk around while shopping for about 90 minutes.  He did not use a brace or splint but occasionally used an ace bandage.  There was no locking, and the knee had some snapping and crepitus but did not collapse.

On examination the left knee was without swelling or deformity.  There was mild tenderness bilaterally, no valgus or varus instability, and Lachman's was normal.  McMurray's Test could not be performed due to guarding.  It is not clear from the examination report which range of motion testing results were for the right knee and which were for the left knee.

August 2004 VA treatment notes indicate that the Veteran's left knee had given out 2-3 weeks before, causing him to fall.  VA treatment notes from January 2005 indicate that he had been having increased left knee pain.  The right knee had been worse, which the Veteran said caused him to favor the left knee.  Ibuprofen had provided some relief, and he used a knee sleeve with a cut out, which sometimes helped, and a walking stick on occasion.  He had difficulty at times getting up from a sitting position and with stairs.  On examination there was no effusion, redness or heat with the knee.  There was tenderness in the medial and lateral joint lines and in the medial patellar facet.  Range of motion was described as good.  X-rays showed medial compartment narrowing, with the right worse than the left.

At August 2008 VA treatment the Veteran complained of bilateral knee pain that he rated as 9 out of 10 with edema.  He said that he could not do much walking.  The pain had been triggered by climbing a ladder.

The Veteran had a VA examination in March 2010 at which he reported that the left knee continued to swell periodically.  Cortisone injections to the knee had only provided temporary relief and at the time of the examination the Veteran had persistent medial joint pain.  It was present at rest and increased with weight bearing.  The Veteran could not walk for more than two blocks or stand for more than 30 minutes without a rest.  There was a periodic click or catch in the medial left knee.  The range of motion was flexion to 90 degrees and extension to 0 degrees.  The medial collateral ligament and lateral collateral ligament had normal stability, and anterior and posterior drawers were negative.  Lachman's Test was negative on the left and there was normal patellar stability.  McMurray's Test was positive medially on the left.  The examiner diagnosed the Veteran with medial compartment degenerative arthritis of the left knee.  X-rays showed an additional 0.7 mm narrowing of the medial joint compared to August 2008.  

The examiner felt that there were additional limitations during flare-ups.  The clinical findings were consistent with the severity of the pain, and there was weakened movement but no increase in fatigability or incoordination.  The examiner wrote in a May 2010 examination report addendum that the additional limitation during flare-ups consisted of the inability to walk or stand for more than 10 minutes due to pain.  This was based upon the Veteran's history and was an expected consequence of his condition.  The examiner wrote in a December 2010 examination report addendum that there were no additional limitations beyond those discussed in the March 2010 examination report and the May 2010 addendum.

May 2010 VA treatment notes indicate that the knee pain made it difficult for the Veteran to exercise and lose weight.  He rated the pain as a 6 out of 10, and the pain had been increasing on the left side.  The Veteran had taken pain pills with some relief.

In reviewing the evidence of record, the Board notes that an evaluation in excess of 10 percent is not available under Diagnostic Code 5010 in the present case because there is not X-ray evidence of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, due to service-connected disabilities.  See 38 C.F.R. § 4.71a.

The record does not show that the Veteran has ankylosis of the left knee, dislocated semilunar cartilage, removal of semilunar cartilage, tibia and fibula impairment, or genu recurvatum.  Therefore, compensable evaluations are not available under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263.  See 38 C.F.R. § 4.71a.  Furthermore, the record does not show that flexion has been limited to 45 degrees or that extension has been limited to 10 degrees.  Therefore, compensable evaluations are not available under DCs 5260 or 5261.  See id.  

In evaluating the recurrent subluxation or lateral instability under Diagnostic Code 5257, it is noted that testing at the June 1999 VA examination did not show instability in the left knee.  The April 2004 VA examination report indicates that the knee had some snapping and crepitus but did not collapse.  On examination there was no valgus or varus instability.  August 2004 treatment notes indicate that the Veteran's left knee had given out two to three weeks before, causing him to fall.  At the March 2010 VA examination the Veteran had normal patellar stability.  The Board finds that overall the instability in the Veteran's left knee does not warrant a compensable evaluation under DC 5257 because it is not slight.  See 38 C.F.R. § 4.71a.  While the Board acknowledges the Veteran's falling in 2004 due to his knee giving out, the record as a whole indicates that he has not had instability in the left knee.  Therefore, the Veteran does not qualify for a 10 percent evaluation under DC 5257 for having slight instability in the left knee.  See id. 

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 8 Vet. App. 202 (1995), we are required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston, 10 Vet. App. at 85.  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain alone. 

In the present case, the Veteran has consistently complained of pain when walking on irregular surfaces or stairs.  At the July 2000 VA examination, he reported that his knee would swell on occasion.  The Veteran reported at the April 2004 VA examination that he was never pain free and that in addition to having difficulty with stairs he could not run or squat.  The March 2010 VA examiner opined that the Veteran had additional limitations during flare-ups and that the clinical findings were consistent with the severity of the pain.  In the May 2010 examination report addendum the examiner wrote that the additional limitations consisted of an inability to walk or stand for more than 10 minutes due to pain.  The Board therefore finds that a 10 percent evaluation is warranted under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, supra.

Given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the disabilities, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although the Veteran experiences occupational impairment, there is no indication in the record that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Finally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected residuals of torn medial meniscus, left knee, and mild degenerative joint disease, left knee, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board. 

ORDER

Service connection for a right knee disorder, to include as secondary to the service-connected left knee disabilities, is denied.

Entitlement to an initial evaluation of 10 percent for residuals of torn medial meniscus, left knee, is granted for the entire rating period, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for mild degenerative joint disease, left knee, is denied.


REMAND

The Court, in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), found that once VA undertakes the effort to provide an examination, it must provide an adequate one.  In the present case, the Veteran had an examination in July 2010 arranged through VA QTC Services.  The Veteran reported that after his military service he worked in several factories, including a punch press factory.  He said that hearing protection was worn in these factories.  Audiometric testing was performed and the examiner reviewed the Veteran's claims file.  The examiner noted that the first complaint of hearing difficulties from the treatment records was in 1997 and that the first complaint of tinnitus was in 2003.  The Veteran said that he did not seek treatment before that because he felt that there was nothing that could be done.  A May 2010 statement he submitted in June 2010 indicates that his tinnitus began during service, and that he had been living with it his entire adult life.

The examiner felt that the tinnitus was "less likely than not" the result of military noise exposure, and the rationale was the post-service noise exposure and the lack of complaints for many years after service.  The examiner also noted that the Veteran had exposure to noise during service.  She did not consider his May 2010 statement, which the Board finds to be competent and credible as to the Veteran's reports of tinnitus.   See Layno, 6 Vet. App. at 470; Jandreau, 492 F.3d at 1377, n.4 (Fed. Cir. 2007).  The examiner also opined that the Veteran's hearing loss was less likely than not the result of military noise exposure and was more likely due to occupational noise exposure and presbycusis.  She did not appear to consider the use of hearing protection in the Veteran's post-service occupation in either of her opinions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to enable the RO to obtain any additional evidence, not already of record, which pertains to the claim for service connection for bilateral hearing loss and tinnitus.  Invite the Veteran to submit all pertinent evidence in his possession, and explain the types of evidence that it is his ultimate responsibility to submit.

2.  Schedule the Veteran for a new audiological evaluation with a different examiner from the one who conducted the July 2010 audiological examination.  The claims file, to include this Remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's service treatment records, documented history, and contentions regarding hearing loss and tinnitus.  

a.  The examiner/reviewer should specifically state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's bilateral hearing loss is causally or etiologically related to his active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50-50 probability), with the rationale for any such conclusion set out in the report.

b.  The examiner should specifically state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's current tinnitus arose during his active military service or is otherwise causally or etiologically related to service, or whether such an incurrence, or causal or etiological relationship, is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  The examiner should discuss the Veteran's May 2010 statement in his/her analysis.

c.  Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so

3.  Thereafter, the RO should readjudicate the Veteran's claim for service connection for bilateral hearing loss and tinnitus.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


